                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

ZECKEYA PERRY
ADC #156241                                                                    PLAINTIFF

V.                         CASE NO. 5:19-CV-00259-BSM-BD

WELLPATH, et al.                                                           DEFENDANT


                                        ORDER

      After de novo review of the record, including Zeckeya Perry’s objections, United

States Magistrate Judge Beth Deere’s partial recommended disposition [Doc. No. 14] is

adopted. The motion to dismiss of Randy Watson, Claudia Harris, and Keith Day [Doc.

No.6] is granted. Perry’s constitutional claims against Watson, Harris, and Day are

dismissed with prejudice, and his state tort claims against them are dismissed without

prejudice. Watson, Harris, and Day are dismissed as defendants in this case.

      IT IS SO ORDERED, this 15th day of January, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
